COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   '

                                                   '                No. 08-18-00096-CV
  IN RE: DORIAN LAUTRET,
                                                   '          AN ORIGINAL PROCEEDING
                                 Relator.
                                                   '               IN HABEAS CORPUS
                                                   '
                                  MEMORANDUM OPINION

       Relator, Dorian Lautret, has filed a habeas corpus petition challenging a contempt order

entered by the Honorable Mike Herrera, Judge of the 383rd District Court of El Paso County,

Texas. Relator has also filed a motion for emergency relief. We deny the petition for writ of

habeas corpus and the motion for emergency relief.

       A relator is entitled to habeas corpus relief if he establishes he was deprived of liberty

without due process of law, or if the appellate court concludes the judgment ordering confinement

is void. See In re Henry, 154 S.W.3d 594, 596 (Tex. 2005); In re Alexander, 243 S.W.3d 822, 824

(Tex.App.--San Antonio 2007, orig. proceeding). The purpose of a habeas corpus proceeding is

not to determine the relator’s guilt or innocence, but to ascertain if the relator has been unlawfully

confined. Ex parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979); Alexander, 243 S.W.3d at 827.

       After reviewing the habeas petition and evidence provided by Relator, we conclude that

Relator has failed to establish he is entitled to habeas corpus relief. The petition for writ of habeas
corpus and the motion for emergency relief are denied.



June 13, 2018
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-